DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the pre-brief appeal conference on 3/4/22, PROSECUTION IS HEREBY REOPENED. 
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. 
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Keith D. Hendricks/             Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                           






Status of Claims
Pending: 
1, 3-14, 16-19, 21
Withdrawn: 
14, 16-19
Rejected:
1, 3-13, 21
Amended: 
NONE
New: 
NONE
Independent:
1, 14, 17


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 21 refer to “a desired temper”. The specification at [0021] refers to ANSI H35 standard on Alloy and Temper Designation Systems, and further references different types of alloy tempers (i.e. O, F, T3, T4, T6, T7, T8). However, it does not provide clear guidance as to which one would be a “desired temper”;  it is unclear who determines which temper is “desired” and what specific factors and conditions are utilized to determine this. Because one “desired temper” may differ from another over time or depending on circumstances or personal preference, there is no standard provided to ascertain what is encompassed by the claim. Therefore, the metes and bounds of what constitutes “a desired temper” are unclear, as well as how a “desired temper” differs from any other alloy tempers known in the art.  Appropriate correction/explanation is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 3, 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105397045A (CN’045) in view of Chen et al (US 2011/0111081).
CN’045 teaches a process of continuous casting a thick strip of 6xxx, 7xxx, 5xxx, or 3xxx aluminum (see translation at [0026, 0030, 0032, 0038]) and further quenching said strip, said process comprising the steps:
Claim 1

CN’045
Molten aluminum

Molten aluminum [0056]
Continuously casting

Continuous cast
 (thick slab 20-50 mm)
Reheating after casting
420-580°C 1-5 min (cl. 3)
T≥480°C, 7xxx (cl. 4)
(not specifically stated, though implied by heating to hot rolling temp)
Quenching after casting

Cooling with water spray device, outside the casting roll [0043]
Rolling 300-580°C

Subsequent hot and cold rolling [0005]

					Table 1: instant claims vs. CN’045
which overlaps the claimed casting and quenching steps as claimed. CN’045 teaches said strip is  further intended for hot and cold rolling [0005]. CN’045 relates the casting of a thick slab (which allows a greater amount of reduction by rolling later) together with rapid quenching, to forming a uniform fine microstructure with no band segregation [0071]. CN’045 implies reheating to a hot rolling temperature because the strip is intended for further hot rolling reduction [0005]. However, CN’045 does not explicitly mention reheating, or rolling at a temperature 300-580°C to a gauge of 4 mm or more (claim 1). 
However, Chen, which is drawn to working and heat treating 7xxx aluminum, teaches preheating to 500-550°C for 1-50 hrs followed by hot working by rolling at said temperature [0076-0077] to a thin (<3mm), intermediate (in-between thin and thick), or thick gauge strip (wherein a thick gauge is ≥50 mm), which overlaps the claimed gauge and temperature ranges. 
It would have been obvious to one of ordinary skill in the art to have performed the process of continuous casting a thick gauge 7xxx series alloy, followed by quenching (as taught by CN’045 to provide an excellent base for further reduction), and further heated to 500-550°C and hot rolled said 7xxx to a thick gauge (as taught by Chen), because CN’045 teaches said continuous cast & quenched strip is further intended for hot rolling reduction, and because Chen teaches said hot rolling temperature is suitable for 7xxx alloys.
Concerning claim 3, CN’045 includes heating to a peak temperature 420-580°C for a time that includes 1-5 minutes (see [0076]). 
Concerning claim 4, CN’045 teaches an overlapping reheating temperature.
Concerning claim 11, Chen teaches further artificially aging [0082], which meets the instant limitation. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CN’045 and Chen et al, taken as cited above, and further in view of “Aluminum and Aluminum Alloys” p 300-303.
Chen teaches quenching after hot rolling by water immersion or spray [0080], but does not teach the cooling rate typical of said water quenching. However, “Aluminum and Aluminum Alloys” p 302 teaches that water is the most widely used quenchant for aluminum alloys, and can provide cooling rates up to 200°C/s for a 1-inch thick aluminum plate (p 302, 3rd column; see also Fig. 8 p 303). Further, “Aluminum and Aluminum Alloys” p 300 teaches rapid quenching with high cooling rates typical of water quenching (i.e. 120°C/s, Table 7; ~100°C/s p 300 Fig. 4 a)-c)) is effective to maximize yield strength and tensile strength.
It would have been obvious to one of ordinary skill in the art to have quenched with a quenchant of water, as taught by CN’045 and Chen, with a high cooling rate of ≥100°C/s, in order to provide the predicable purpose of maximizing yield strength and tensile strength (taught by “Aluminum and Aluminum Alloys” Table 7 p 301, p 300 Fig. 4 a)-c)).

Claims 1, 3-5, 7, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105397045A (CN’045) in view of in view of Li (US 2003/0150587).
CN’045 is discussed in paragraphs above. CN’045 teaches a process of continuous casting a thick strip of 6xxx, 7xxx, 5xxx, or 3xxx (see translation at [0026, 0030, 0032, 0038] aluminum and further quenching said strip, which overlaps the claimed casting and quenching steps. CN’045 relates the casting of a thick slab (which allows a greater amount of reduction by rolling later) together with rapid quenching, to forming a uniform fine microstructure with no band segregation [0071]. CN’045 implies reheating to a hot rolling temperature because the strip is intended for further hot rolling reduction [0005]. However, CN’045 does not explicitly mention reheating, or rolling at a temperature 300-580°C to a gauge of 4 mm or more (claim 1). 
 However, Li, which is drawn to forming 1xxx, 2xxx, 3xxx, 6xxx, 7xxx aluminum strip, teaches preheating to 700-1100°F (371-593°C) followed by hot working by rolling at said temperature [0039] to an end thickness of 0.01-0.25 inches (-6.35 mm, see Li at claim 54), which overlaps the claimed gauge and temperature ranges (claims 1, 3-5). 
It would have been obvious to one of ordinary skill in the art to have performed the process of continuous casting a thick gauge aluminum alloy, followed by quenching (as taught by CN’045), and further heated to 371-593°C and hot rolled said aluminum alloy to strip gauge of ≤0.25 inches, because CN’045 teaches said continuous cast & quenched strip is further intended for hot rolling reduction, and because Li teaches said hot rolling temperature is suitable for hot rolling aluminum alloys.
Concerning claim 3, Li teaches heating the aluminum alloy slab (of thick, medium, or thin gauge) to a hot rolling (starting) temperature of 800-1100°F to aid in improving the texture and grain structure of the slab prior to hot rolling [0039]. Said teaching of Li is given it’s plain meaning of the entire thickness of said slab being at said hot rolling (starting) temperature (which is analogous to the instant reheating peak temperature). Li does not specify the holding time at said peak temperature. However, it would have been within the level of one of ordinary skill in the art, given the disclosure of Li, to have heated the aluminum strip for the minimum time sufficient to provide an aluminum alloy slab (of thick, medium, or thin gauge) of consistent temperature, said holding time including the claimed 1-5 minutes. Alternatively, it would have been within the level of one of skill in the art, given the disclosure of Li, to have adjusted the hot rolling parameters (including the holding time at said peak temperature) to provide the desired texture, degree and type of recrystallization, see [0028], [0039]), said holding time including the claimed 1-5 minutes.
Concerning claim 4-5, as set forth supra, Li teaches an overlapping reheating temperature.
Concerning claim 12, Li teaches exiting the caster at temperatures of 750-1150°F (399-621°C), which overlaps the claimed exit temperature [0033].
Concerning claim 13, Li teaches an overlapping rolling temperature (see discussion above).
Concerning claim 7, Li teaches cutting the sheet after rolling [0037].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CN’045 and Li  further in view of “Aluminum and Aluminum Alloys” p 300-303.
CN’045 and Li are discussed in paragraphs above. Li teaches quenching after hot rolling by cold water quenching [0048], but does not teach the cooling rate typical of said water quenching. However, “Aluminum and Aluminum Alloys” p 302 teaches that water is the most widely used quenchant for aluminum alloys, and can provide cooling rates up to 200°C/s for a 1-inch thick aluminum plate (p 302, 3rd column; see also Fig. 8 p 303). Further, “Aluminum and Aluminum Alloys” p 300 teaches rapid quenching with high cooling rates typical of water quenching (i.e. 120°C/s, Table 7; ~100°C/s p 300 Fig. 4 a)-c)) is effective to maximize yield strength and tensile strength.
It would have been obvious to one of ordinary skill in the art to have quenched with a quenchant of water, as taught by CN’045 and LI, with a high cooling rate of ≥100°C/s, in order to provide the predicable purpose of maximizing yield strength and tensile strength (taught by “Aluminum and Aluminum Alloys” Table 7 p 301, p 300 Fig. 4 a)-c)).

Claims 7-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over (CN’045 and Chen) or (CN’045 and Li) as applied to claim 1 above and further in view of Weykamp (US 2018/0112298).
CN’045 + Chen, and CN’045 + Li et al. are discussed above. 
Primary reference CN’045, relied upon in both sets of rejections, does not mention cutting and stacking of the aluminum alloy strip.
However, Weykamp teaches cutting and stacking (as a handling option, alternative to coiling) for aluminum processed into sheets (Fig. 2B), which meets the limitations of instant claims 7 and 8. Weykamp teaches heating to 100°C followed directly by cutting, stacking (Fig. 2A), and further final artificial aging to a desired temper of typically T6 or T7 (Fig. 2C), [0028], which meets the limitations of claims 9-11 (as well as claim 21, as said process is without cold rolling). Further concerning claim 9, Weykamp teaches heating to 100°C followed directly by cutting (without cooling in-between said steps, see Fig. 2A), and therefore said cutting is held to occur at approximately 100°C.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have performed a step of cutting at approximately 100°C (taught by Weykamp), for the process of forming aluminum sheets taught by CN’045 and Chen, or CN’045 and Li, and further stacking and applying a final temper, as Weykamp does not teach cooling between said heating to 100°C and cutting steps, and because Weykamp teaches said process facilitates processing and sufficiently precipitation hardens the aluminum alloy sheets [0028].
Concerning claim 21, because CN’045 and Chen, or CN’045 and Li combined with Weykamp, teach a process of casting, quenching, reheating, hot rolling, cutting, stacking, and aging, substantially as presently claimed, then substantially the same properties are expected for the prior art’s aluminum alloy sheet (including temper), as for the instant invention.  Further, the instant claim merely recited that one provides a “desired” temper, i.e. is not limited to methods that result in any particular temper in the alloy.

Response to Amendment
In the response filed on 1/19/22 applicant submitted various arguments traversing the rejections of record. Upon reconsideration, the examiner agrees that JP’484 is drawn to primarily casting ingots (DC casting/semi-continuous casting), and does not teach or suggest the claimed continuous casting, reheating and quenching prior to rolling, and rolling at 300-580°C to a gauge ≥4mm, as claimed. Further, the examiner agrees that the prior art of Li and Sawtell do not teach or suggest steps of both quenching and reheating prior to hot rolling, as claimed. However, the instant claims are newly rejected in view of CN’045 in view of Chen or Li as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                                                                                                                                                                                                                   
/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        
/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        7/17/2022